DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-13 are amended and claims 2-3 are canceled in response to the last office action. Claims 1 and 4-13 are presented for examination. Swift et al were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1 and 4-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift et al [US 2015/0269239 A1].
	As to claims 1, 12, and 13, Swift et al teach a storage management apparatus comprising: 
  	a processor [e.g., Web server 235 in fig. 2; Web service platform 330 in fig. 3; computing node 1600 in fig. 16];
	a memory [e.g., web service components in figs. 4A-4C; memory 1620 in fig. 16] coupled to the processor, the memory storing instructions that when executed configure the processor to:
calculate respective remaining IO density based on an amount of remaining IOPS (Input Output Per Second) and an amount of a remaining capacity in IOPS and a capacity provided by each of a plurality of nodes, the remaining IOPS and the remaining capacity being not allocated to any volume [e.g., “As illustrated at 110, in this example, the method may include storing metadata about each of the storage nodes of a distributed data storage system (e.g., one that implements a distributed database system), including metadata indicating an amount of IOPS capacity for each of the storage nodes (e.g., metadata indicating the total amount of IOPS capacity for each node, the amount of provisioned IOPS capacity for each node, the amount of reserved IOPS capacity for each node, and/or the amount of available IOPS capacity for each node)” in paragraph 0034; “For example, in some embodiments, these processes may be configured to periodically compute an average resource utilization for various machines, storage nodes and/or storage devices in terms of throughput capacity and/or disk utilization and to identify one or more candidate partition management operations that, if performed, may cause the resource utilization on each of those machines, storage nodes and/or storage devices to be within a desired distance of the average resource utilization (e.g., by defining upper and/or lower resource utilization thresholds centered on the average resource utilization)” in paragraph 0113; “One embodiment of a method for creating a multi-dimensional representation of resource capacity and/or usage and determining placement of a table (or a partition or partition replica thereof) based, at least in part, on the multi-dimensional representation” in paragraph 0136; “In various embodiments, this resource related metadata may indicate the amount or percentage of the storage capacity or IOPS capacity that has already been provisioned or reserved for storing (and subsequently accessing) data, the amount or percentage of the storage capacity or IOPS capacity that is available for the storage of data, or an observed or projected growth rate for the provisioned (or reserved) storage capacity or IOPS capacity” in paragraph 0136; “In scatter graph 1300, each of the crosses represents a particular storage device (e.g., a disk drive), and its placement within scatter graph 1300 indicates the provisioned storage capacity and provisioned IOPS capacity for the particular storage device at the time depicted in the graph.  In this example, the maximum IOPS capacity for each disk is 1000 IOPS, and the disk usage is measured in terms of a percentage of the total available storage capacity for each disk (e.g., on a scale from 0-1.0 in increments of 0.1, or 10%)” in paragraph 0140]; and 
control layers of the node based on the remaining IO density [e.g., “Placement policies applied at the administrative layer or storage layer may be based on the percentage or amount of provisioned, reserved, or available storage or IOPS capacity on each storage device, and particular placements (or subsequent operations to move partition replicas) may result in an overall resource utilization that is well balanced” in Abstract; “As illustrated in FIG. 5, creating partitions for the new table may include selecting nodes on which to store multiple replicas of each of the partitions, creating the multiple replicas (which may include provisioning storage resource capacity and/or throughput capacity for each replica of each of the partitions), and updating the partition metadata (e.g., updating a "Partitions table" to include the newly created replicas and to indicate their locations)” in paragraph 0074; “For example, in some embodiments, these processes may be configured to periodically compute an average resource utilization for various machines, storage nodes and/or storage devices in terms of throughput capacity and/or disk utilization and to identify one or more candidate partition management operations that, if performed, may cause the resource utilization on each of those machines, storage nodes and/or storage devices to be within a desired distance of the average resource utilization (e.g., by defining upper and/or lower resource utilization thresholds centered on the average resource utilization)” in paragraph 0113],
determining, among the nodes, a respective node having a calculated remaining IO density with a smallest difference from an IO density of a deployment target volume [e.g., “In some embodiments, the system may support two or more flexible and/or pluggable allocation algorithms, including, but not limited to, selecting the nodes that have the most available storage space, selecting the nodes experiencing the lightest workload (e.g., the nodes receiving the fewest service requests), or selecting nodes at random (which may minimize a herding effect in which all new partitions go to the most lightly loaded nodes)” in paragraph 0074; “For example, in some embodiments, these processes may be configured to periodically compute an average resource utilization for various machines, storage nodes and/or storage devices in terms of throughput capacity and/or disk utilization and to identify one or more candidate partition management operations that, if performed, may cause the resource utilization on each of those machines, storage nodes and/or storage devices to be within a desired distance of the average resource utilization (e.g., by defining upper and/or lower resource utilization thresholds centered on the average resource utilization)” in paragraph 0113], and
deploy the deployment target volume to the node having the smallest difference [e.g., “In some embodiments, the system may support two or more flexible and/or pluggable allocation algorithms, including, but not limited to, selecting the nodes that have the most available storage space, selecting the nodes experiencing the lightest workload (e.g., the nodes receiving the fewest service requests), or selecting nodes at random (which may minimize a herding effect in which all new partitions go to the most lightly loaded nodes)” in paragraph 0074; “For example, in some embodiments, these processes may be configured to periodically compute an average resource utilization for various machines, storage nodes and/or storage devices in terms of throughput capacity and/or disk utilization and to identify one or more candidate partition management operations that, if performed, may cause the resource utilization on each of those machines, storage nodes and/or storage devices to be within a desired distance of the average resource utilization (e.g., by defining upper and/or lower resource utilization thresholds centered on the average resource utilization)” in paragraph 0113; “Those in the upper-left corner of graph 1300 (labeled as under-utilized nodes 1320) have very little (if any) available IOPS capacity, since most (or all) of the IOPS capacity on these storage devices is already provisioned for the use of various tables/partitions/replicas, but they have a large amount of available storage capacity (as evidenced by the low percentages of provisioned storage capacity for these nodes)” in paragraph 0141; “In some embodiments, a placement operation or a balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0141; “In some embodiments, a placement operation or a balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0142].
As to claim 4, Swift et al teach wherein the processor is configured to: store a respective costs necessary when a volume is deployed to a respective node, for each of the plurality of nodes, and deploy the deployment target volume based on the respective costs necessary when the deployment target volume is deployed [e.g., “By supporting both a committed throughput model and a best effort throughput model (for which no throughput guarantees are made), the system may allow clients/users to make a trade-off between performance and cost, according to their needs and/or budgets” in paragraph 0050; “While the storage resources allocated to a given table under a committed throughput model may in some cases be underutilized (at least some of the time), the client/user may value the predictable performance afforded by the committed throughput model more than the additional (and in some cases wasted) costs of dedicating more resources than may always be necessary for that table” in paragraph 0051].
As to claim 5, Swift et al teach wherein the processor is configured to: among nodes having a difference between the IO density of the deployment target volume and the remaining IO density of the node is within a predetermined range, a node having the cost that is smallest is determined as a deployment destination of the volume [e.g., “Those in the upper-left corner of graph 1300 (labeled as under-utilized nodes 1320) have very little (if any) available IOPS capacity, since most (or all) of the IOPS capacity on these storage devices is already provisioned for the use of various tables/partitions/replicas, but they have a large amount of available storage capacity (as evidenced by the low percentages of provisioned storage capacity for these nodes)” in paragraph 0141; “In some embodiments, a placement operation or a balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0141; “In some embodiments, a placement operation or a balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0142].
As to claim 6, Swift et al teach wherein the processor is configured to: update respective remaining IO densities of the nodes each time a request for deployment of the volume is made [e.g., “For example, in some embodiments, each storage node may periodically query or examine all of its storage devices (e.g., disks or logical storage volumes) to determine what the current resource utilization is (e.g., to determine how much of the total capacity is provisioned for the use of various replicas on each of the storage devices).  In other embodiments, the storage nodes may continually monitor the resource utilization for provisioned resources (e.g., using a background task)” in paragraph 0107].
As to claim 7, Swift et al teach wherein the processor is configured to: update respective remaining IO densities of the nodes each time a specified time is passed [e.g., “For example, in some embodiments, each storage node may periodically query or examine all of its storage devices (e.g., disks or logical storage volumes) to determine what the current resource utilization is (e.g., to determine how much of the total capacity is provisioned for the use of various replicas on each of the storage devices).  In other embodiments, the storage nodes may continually monitor the resource utilization for provisioned resources (e.g., using a background task)” in paragraph 0107].
As to claim 8, Swift et al teach further comprising a display coupled to the processor, wherein the processor is configured to: receive an input via a screen displayed on the display of an update condition of remaining IO densities of the nodes, and update the respective remaining IO densities of the nodes on an inputted update condition [e.g., “For example, a disk to which the partition replica is assigned may be oversubscribed in terms of IOPS, the actual number of IOPS may be more than was expected, or the provisioned (or committed) number of IOPS may have grown after the partition replica was created (e.g., using an UpdateTable operation to increase the provisioned throughput capacity for read operations and/or write operations).  In some embodiments, an UpdateTable operation may be invoked by a client through a graphical user interface (GUI).  In other embodiments, an UpdateTable operation may be invoked through an UpdateTable API whose inputs include an identifier of the table for which additional throughput capacity is desired, a desired (e.g., increased) number of IOPS for read operations and/or a desired (e.g., increased) number of IOPS for write operations” in paragraph 0028].
As to claim 9, Swift et al teach wherein the processor is configured to: select a node on which the deployment target volume is to be deployed is based on IO density of a deployment target volume, remaining IO density of the node, and a cost necessary when the volume is deployed on the node [e.g., “In some embodiments, the selection process may be dependent on metadata about storage nodes and/or storage devices/volumes, including resource related metadata.  For example, the selection process may include a filtering operation to narrow the list of candidate storage nodes (or storage devices/volumes) based on the amount or percentage of their resources (e.g., storage resource capacity or IOPS capacity) that is available or that is already provisioned (or reserved) for storing (and subsequently accessing) other data, as well as a confirmation or reservation process that seeks to determine whether a potential host for the table (or partition/replica) can, in fact, host the table (or partition/replica)” in paragraph 0115; “In some embodiments, a placement operation or a balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0141].
As to claim 10, Swift et al teach wherein the processor is configured to: select a combination of deployment of the volumes based on a difference between remaining IO density before temporary deployment of each of the nodes when the combination of the plurality of the deployment target volumes is temporarily deployed on the node and remaining IO density after temporary deployment [e.g., “For example, the storage node may maintain metadata about its storage devices or logical storage volumes indicating which devices/volumes have available capacity within different ranges (e.g., between 100-140 GB available, between 70-100 GB available, etc.)” in paragraph 0123; “As illustrated in FIG. 11, if (or when) the administrative component is able to confirm a potential placement with a particular storage node (either the originally determined potential placement or an alternate potential placement), shown as positive exit from 1160, the method may include the administrative component storing the table (or partition/replica) on the particular storage node or device(s)/volume(s), as in 1170” in paragraph 0132; “In some embodiments, a placement operation or a balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0142].
As to claim 11, Swift et al teach wherein the processor is configured to: calculate use situations of a node and a resource when a deployed volume is virtually re-deployed on the node on which the volume is deployable; and set an update frequency of the remaining IO density of the node based on the node and the use situation of the resource [e.g., “In some embodiments, the service may support automatic live repartitioning of data in response to the detection of various anomalies (e.g., failure or fault conditions, hot spots, or increases in table size and/or service request throughput), and/or explicit (e.g., pro-active and/or subscriber-initiated) live repartitioning of data to support planned or anticipated table size and/or throughput increases.  In other words, the service may in some embodiments initiate the re-sizing (scaling) and/or repartitioning of a table programmatically in response to receiving one or more requests to store, retrieve, modify, or delete items in the scalable table” in paragraph 0023].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/6/2022